ROBERT M. MURPHY, Judge.
RThe Louisiana Patient’s Compensation Fund/Over sight Board (“PCF”) filed both a motion for a devolutive appeal and a notice of intent to seek supervisory writs directed at the trial court’s October 1, 2012 denial of its exception of no cause and/or no right of action and exception of prematurity. The appeal record was lodged on January 29, 2018 in Case No. 13-CA-65, and the writ was timely filed on March 7, 2013 in Case No. 13-C-212.
On March 17, 2013, this Court deferred to the merits panel the motions to dismiss appeal filed on March 5, 2013 by Louisiana Mutual Insurance Company and Suzette Cullins, M.D., and filed on March 14, 2013 by Joseph Sander, Richard Peart, and Randall Peart, surviving husband and children of the deceased, Leslie Sander.
On May 20, 2013, this Court denied the PCF’s writ application in Case No. 13-C-212 without addressing the motions to dismiss appeal. We find this Court lacks appellate jurisdiction over this interlocutory matter and therefore summarily grant the motions to dismiss the appeal. La. C.C.P. art. 2162; URCA 2-16.2(1).

APPEAL DISMISSED